TEEA~~ORNEY                  GENERAI;
                                 OFTEXAS




Hon.   Be@     Ford,   A&ikini~trator
Texas Liquor'Control Board
Austin, Texas
Dear'Sir':                                 OpiniatlNo. 0~~2000
                                           Rer Ligupr tax due the       Sti~te
                                               Of .TexatF on liquor     *e-
                                               strsyed    by fire,   explo-
                                               sion   and   tornado.

     This will acknowledge retieiptof your letter of February
24, 1940, in'which~you seek the opinionef this department on
the.quewtion therein presented. The pertinent paragraph of
your inquiry is:
             "The question has bee,nraised as to whether or not
        liquor which has been stored by & wholesaler and which
        subsequently has been destroyed by fire, explosion, or
        tosnado would be subject to State ~Tex."
     Article 666-21 of the Penal Code of Texas, a part of
the Texas Liquor Control Act, levies certain fees and taxes
upon those dealing in liquors. It provia0.s in part:
       -"There is hereby levied and Imposed on the first
        wale in addition to the other fees and taxezied                     by
        %ii? Act the following:" (underscoring ours)
Following such sentence are six specific taxes, one each for
the several classifications of alooholic drinks. Such
article defines 'first wale" as:
       "The term *first wale' as used in Article I of this Act
       shall mean-and include the first wale, possession,
       distribution, or use in this State of any and all
       liquor refined, blended, manufactured, imported into,
       or in any other manner produced or acquired, possessed,
       or brought into this,State."

       The   Act     further provides:
       "It shall be the duty of each person who makes a first
       wale of any liquor in this State to affix said stamps
       on each bottle or containerof liquor and to cancel the
Hon. Bert Ford, Page 2, O-2000


     same in accordance with the rules and regulations of
     the Board. ...."

It is apparent therefore, that the term "first wale" as
used in such article has been given a definite fixed meaning.
The one who first comes into possession of liquor within
this state, by whatever means the same is brought about, must
stamp such liquor before placing the same in storage or before
again welling or disposing of the same in any mammer.

We have carefully reviewed the statutes and have failed to
find any provision for making a refund of taxes paid where
the intoxicating liquors upon which the stamps had been
placed were subsequently destroyed by fire, explosion,
tornado and other catawtrophes,~
We assume for the purpose of this opinion that tax stamps had
been placed upon the liquor involved as required by law. In
such case no refund can be made. If such liquor has not been
first stamped as required by law, the tax is nevertheless due
the State.
                                     Yours very truly
                                 ATTORNEY:GENERAL OF TEXAS
                                 By w/-Lloya Armstrong

                                           Lloyd Armstrong
                                                 Assistant

LA:Apy/cg
APPROVED APRIL 1, 1940   ”
s/ Gerald C. Mann
ATTORNEY GENERAL OF 'TEXAS
APPROVED OPINION COI@dITTEE
By BWB, Chairman